UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1834




In re:   DAVID MCDOWELL ROBINSON,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:07-cr-00087-RDB-1)


Submitted:   October 11, 2012               Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David McDowell Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    McDowell    Robinson    petitions      this   court   for   a

writ of mandamus, alleging the district court has unduly delayed

acting on a motion for reconsideration filed in the district

court.   He seeks an order from this court directing the district

court to act.      Our review of the district court’s docket reveals

that the district court disposed of this motion by an order

entered on July 10, 2012.           Accordingly, because the district

court has decided Robinson’s case, we deny the mandamus petition

as moot.   We grant Robinson leave to proceed in forma pauperis.

We   dispense   with   oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     2